                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:17CR209

      vs.
                                                                  ORDER
ANTONIO HATTIX,

                      Defendant.


       This matter is before the court on the Defendant’s Petition for Certificate of

Appealability, ECF No. 76.

       A petitioner under 28 U.S.C. § 2255 may not appeal an adverse ruling unless he

is granted a certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1).

A certificate of appealability will not be granted unless the movant has “made a

substantial showing of the denial of a constitutional right." § 2253(c)(2). To show this

denial, “[t]he petitioner must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). The Defendant made no such showing, and the Court

denied a certificate of appealability in the Court’s Memorandum and Order of October 3,

2019, ECF No. 70, and Judgment, ECF No. 71.

       IT IS ORDERED:

       1.     The Defendant’s Petition for Certificate of Appealability, ECF No. 76, is

denied as moot; and

       2.     The Clerk is directed to mail a copy of this Order to the Defendant at his

last known address.
Dated this 17th day of December 2019.

                                        BY THE COURT:
                                        s/Laurie Smith Camp
                                        Senior United States District Judge




                                   2
